Exhibit 10.1

 

May 31, 2019

 

Mr. David P. Storch

1270 Linden Avenue

Highland Park, IL 60035

 

Dear David:

 

You and AAR CORP. (“AAR”) entered into a letter agreement dated May 24, 2018
(the “Agreement”) relating to your service as Chairman of the Board of Directors
of AAR and as a consultant to AAR.  You and AAR now desire to amend and
supplement the Agreement.

 

In consideration of the mutual promises in this letter agreement, you and AAR
hereby agree, effective as of the date of this letter, to amend and supplement
the Agreement as follows:

 

1.  Amendments.

 

(a)  Section 1(c) (ii) of the Agreement is deleted in its entirety and replaced
by the following language:

 

“(ii) you will be reimbursed by the Company in an annual amount not to exceed
$30,000 for an outside office and/or secretarial support,”

 

(b)  The last sentence of Section 1(c) of the Agreement is deleted in its
entirety.

 

(c)   Section 1(d) of the Agreement is amended to add the following second
sentence:

 

“Unless otherwise determined by the Board of Directors, you shall serve as
Chairman of the Board until the expiration of your term as a Class I director in
2021.”

 

(d)  Pursuant to the second sentence of Section 2(a) of the Agreement, the
parties hereby renew your consulting arrangement for one additional year for the
fiscal year ending May 31, 2020.

 

(e)  Section 2(c) of the Agreement is deleted in its entirety and replaced by
the following language:

 

“AAR will pay you an annual retainer of $475,000 for the fiscal year ending
May 31, 2019 and $400,000 for the fiscal year ending May 31, 2020, in each case
payable in equal monthly installments in arrears, for your consulting services. 
If your consulting services terminate prior to May 31, 2020, all future payment
shall stop.”

 

2.  No Other Changes.  In all other respects, the Agreement shall remain
unchanged and shall continue in full force and effect.

 

--------------------------------------------------------------------------------



 

Please indicate your acknowledgment of, and agreement to, the terms and
conditions of this letter agreement by signing and returning a copy of this
letter agreement to AAR.

 

Very truly yours,

 

 

 

AAR CORP.

 

 

 

By:

/s/ Ronald B. Woodard

 

Name:

Ronald B. Woodard

 

Title:

Chairman of the Compensation Committee of the Board of Directors

 

Date:

May 31, 2019

 

 

 

AAR CORP.

 

 

 

By:

/s/ John M. Holmes

 

Name:

John M. Holmes

 

Title:

President and Chief Executive Officer

 

Date:

May 31, 2019

 

 

 

Acknowledged and Agreed:

 

 

 

By:

/s/ David P. Storch

 

Name:

David P. Storch

 

Date:

May 31, 2019

 

 

2

--------------------------------------------------------------------------------